Citation Nr: 1547327	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 7, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD since October 7, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from March 1971 to April 1972, to include a tour of duty in Vietnam.  He is in receipt of a Combat Infantryman Badge (CIB). 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, with a 30 percent evaluation effective from July 26, 2006. 

The Veteran and his wife presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript is of record. 

In September 2010, the Board remanded the claim for an initial rating in excess of 30 percent for PTSD for additional development.  In a decision dated October 2012, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent prior to October 7, 2009 for PTSD, granted a 50 percent rating from October 7, 2009, and denied a disability rating in excess of 50 percent from October 7, 2009.  

The Veteran appealed the Board's decision as to his PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2013 the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  The Board issued an August 2013 decision denying entitlement to an initial disability rating in excess of 30 percent, and in excess of 50 percent from October 7, 2009.  The Veteran again appealed the Board's decision to the Court, resulting in a December 2014 Memorandum Decision vacating the Board's decision and remanding the issue back to the Board.  Specifically, the Court instructed the Board to address an October 27, 2009 Social Security Administration Function Report in which the Veteran reports a history of aggressive behavior.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to October 7, 2009, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.
 
2.  For the period from October 7, 2009, the Veteran's PTSD is manifested by symptoms such as suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting), resulting in as occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2009, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).
 
2.  For the period from October 7, 2009, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2007 rating decision currently on appeal, an August 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Over the course of the appeal, the Veteran has been provided with additional notice letters.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for PTSD was most recently afforded in February 2015.  The record does not suggest and the Veteran has not alleged that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the February 2015 examination, and thus a new examination is not necessary.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to a higher schedular rating for his PTSD during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Rating for PTSD

Disability Rating Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria for PTSD

The Veteran's PTSD is currently assigned a 30 percent rating prior to October 7, 2009, and a 50 percent evaluation from October 7, 2009.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Board notes that the DSM-IV has been supplanted by and updated DSM-5, and VA's regulations have been updated to reflect the changes in the manual.  However, the DSM-5 and associated provisions are only applicable to claims pending at the AOJ prior to August 4, 2014, and not to any matter which had been certified to the Board prior to that date, even if subsequently remanded to the AOJ.  80 Fed. Reg. 14308 (March 19, 2105).

Factual Background

The evidence in this case includes VA and private treatment records, records associated with the Veteran's claim for benefits from the SSA, and several VA examination reports.  

A May 2006 treatment note indicates that the Veteran was referred by his primary care physician.  The Veteran reported being seen approximately 30 years prior at the Dallas VAMC for depression.  The Veteran reported asking his primary care physician for Zoloft 15 years prior, and later took Xanax as needed.  The Veteran reported difficulty adjusting after Vietnam, and that he went through jobs "like other people go through socks."  The Veteran denied ever being suicidal, but did experience sleep impairment, intrusive thoughts daily, avoidance of stimuli reminding him of Vietnam.  He denied flashback and hypervigilance.  He reported feeling "emotionally blunted," and that his PTSD symptoms affected his career and have resulted in not having many friends.  However, he did state that his marriage was unaffected.  The Veteran reported decreased energy, decreased concentration, decreased interest in things that usually bring him pleasure, and sitting around a lot watching TV.  He reported wishing he had acted differently as a parent.  There was no change in appetite.  He felt slowed from both a psychological and physical stand point.  He reported decreased motivation, increased irritability, and past rage episodes, but none now.  He denied actual panic attacks, except when first returning from Vietnam.  He denied any history of violence or assaulting others.  

The Veteran reported that his marriage was stable and that his relationship with his two sons was good.  He has a few friends and attends church on a regular basis.  The Veteran reported being able to maintain long-term jobs recently.  At the time, he was employed as a maintenance worker, a position he held for the previous three years.  Upon examination, the Veteran was well groomed, appropriately dressed, cooperative with good eye contact, and easily engaged in conversation.  The examiner noted no psychomotor abnormalities and no abnormal movements.  Speech was normal.  Mood was depressed, affect blunted.  Thought process was normal, and thought content was negative for perceptual disturbances, delusional material, suicidal or homicidal ideation.  The Veteran was alert and oriented in all spheres.  Concentration and memory were intact.  A GAF score of 55 was reported.

A September 2006 mental health outpatient treatment plan note reports the Veteran as married and working in maintenance from 6am to 2:30pm, after which he would watch television from 3:30pm to 9:30pm.  He indicated that he had been distant with his older brother up to the present and that his younger brother and both parents were deceased.  Depressive symptoms and trauma history and related anxiety symptoms were noted to be active foci of mental health treatment.  The Veteran reported trauma-related memories or nightmares and flashbacks or dissociative episodes a few times per week. 

At a December 2006 VA psychiatric examination, the Veteran reported that he had been married for 34 years to his only wife, had a GED, and was working in a factory where he had been doing maintenance for the past three and one-half years. The Veteran reported receiving mental health treatment for the past two to three years through VA and that he was taking medications to help with sleep disturbance and to improve his mood.  His current symptoms included depression; feeling useless, but not suicidal; middle insomnia; an inability to finish projects; difficulty concentrating; persistent thoughts of Vietnam; and flashbacks.  He denied nightmares, but reported that his wife indicated that he had a history of nightmares, and also denied and any problems with alcohol or drugs.  The Veteran reported that his depression kept him from doing a good job at work and that he had been separated three to four times from his wife, but that his marriage was ok at the present time.  He indicated that he was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine and that his leisure activities included going to church. 
Mental status examination revealed that the Veteran was somber and lethargic throughout the course of the examination.  Thought processes were logical, coherent and relevant. The Veteran was described as an attractive, articulate, verbal, well-dressed and well-groomed individual who was overall mentally intact and cooperative.  He was somewhat overweight but seemed intelligent and his speech was well understood.  The Veteran was oriented to time, place, person and situation; affect was flat and blunted; and reasoning, fund of general information, verbal comprehension, and concentration were all described as good.  The Veteran did not exhibit any psychomotor slowing or agitation but he reported that his short-term memory was poor and that sensorium was cloudy.  He denied having any head trauma, seizures or stroke.  A review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, and appetite disturbance.  The Veteran reported that he kept to himself and the examiner noted that he acted very depressed during the course of the psychological interview. 

The examiner reported that the Veteran's problem behaviors have to do mainly with his depression and his overall despondency.  The Veteran indicated that he had never been suicidal but felt quite useless.  He also had problems concentrating. It was the examiner's opinion that the Veteran was indeed depressed, had some obsessive tendencies, and may have problems concentrating because of the severity of his depression.  Axis I diagnoses of PTSD with a GAF score of 65; major depressive disorder with a GAF score of 60; and undifferentiated somatoform disorder with a GAF score of 65, were assigned.  The Veteran's overall GAF score was 65.  The examiner reported that the Veteran's depression was partially related to his PTSD but his somatoform disorder was not related to either condition.  The examiner also noted that the Veteran complained of a great deal of distress, stated that he felt useless, had a number of neurotic tendencies and engages in self-defeating behavior.  The examiner again noted that the depression was only partially related to PTSD and that such individuals (according to the MMPI) tend to be immature, egocentric and demanding, and that they channel unacceptable drives and urges into physical complaints.  The examiner noted that the Veteran may actually be much better off than he realizes because he had had a steady job for many years and appeared to have a relatively stable marriage. 

A February 2007 mental health attending note reveals that the Veteran was seen for 30 minutes and reported compliance with his medication regimen.  Medication had been helpful with his mood, which was rated at 4/5.  Energy was low, the Veteran was sleeping 6-7 hours per night and his appetite was good.  Interest had improved but was still low and the Veteran denied suicidal thoughts and any history of attempts.  He also denied homicidal ideation and psychotic symptoms.  He noted intrusive thoughts/memories on a daily basis, occasional nightmares, some avoidance behaviors, panic attacks every 1-2 months, and anxiety at a level 8/10. Mental status examination revealed constricted affect, low/slow speech, decreased psychomotor activity, and goal-directed thoughts.  A GAF score of 55 was assigned. 

A November 2007 mental health attending note reveals that the Veteran was seen for 30 minutes, at which time he reported that he had run out of medication about a month ago and had noticed much increased depression and irritability.  Mood was rated at 2/5, energy and interest were low, the Veteran was sleeping 4-5 hours per night with multiple awakenings, and appetite was somewhat low.  The Veteran denied suicidal thoughts and any history of attempts and homicidal ideation.  There were no psychotic symptoms.  He noted intrusive thoughts/memories on a daily basis, occasional nightmares, some avoidance behaviors, panic attacks every 1-2 months, anxiety at a level 8/10, and increased irritability and worsened concentration, both of which had significantly impaired occupational stability. Mental status examination revealed constricted affect, low/slow speech, decreased psychomotor activity, and goal-directed thoughts.  A GAF score of 55 was assigned. 

The Veteran was seen for a 30 minute medication management appointment in March 2008, the first time he was being seen at that clinic.  He reported that his mood had been better and said his anxiety was better since a medication had been added, though he still had times when he felt anxious/depressed.  The Veteran endorsed depressive ruminations, guilt feelings, recurrent intrusive thoughts about his trauma, but said he had not had nightmares for several months and had not had any recent panic attacks, the last one occurring two months prior.  He denied suicidal and homicidal ideation, alcohol and drug abuse, and psychotic symptoms. The Veteran indicated that he slept about 4-5 hours per night mostly a function of needing to get up at 4am and not going to bed until late.  He endorsed initial insomnia.  His appetite was fair and taste for food was partially intact..

In October 2008, the Veteran reported that he had run out of two medications the week prior and had noticed that he had been more irritable and was sleeping poorly. He was still feeling depressed with one of the medications and had poor energy and concentration.  The Veteran also noted that he still felt hopeless at times.  He was sleeping 4-5 hours per night and had no thoughts of suicide.  Mental status examination revealed that he was clean, neatly dressed and well groomed.  Behavior was cooperative and pleasant and he made good eye contact.  Psychomotor activity was neither increased nor decreased.  Speech was spontaneous, clear, and with appropriate volume and rate.  Mood was depressed, affect was blunted, concentration was at an appropriate level, recent and remote memory were intact, and the Veteran was alert and oriented times four.  Thought content was coherent, logical and goal oriented.  There were no delusional or paranoid thoughts, no suicidal or homicidal ideation or intent, and no evidence of any auditory or visual hallucinations.  Thought process was linear and insight and judgment were fair.  A GAF score of 50 was assigned. 

The Veteran was seen for 30 minutes in January 2009, at which time he reported that he had been married since 1972 and was currently living with his wife and working in maintenance.  He noted that he was having trouble at work due to irritability and was concerned that this could cost him his job.  Mood was rated 2/5, energy was low, the Veteran was sleeping 5-6 hours per night, appetite was somewhat low and interest was low.  The Veteran denied suicidal thoughts and a history of attempts but indicated that he felt worthless, sometimes hopeless.  He denied homicidal ideation and psychotic symptoms.  He reported intrusive thoughts/memories daily, occasional nightmares, anxiety at a level 8-9/10, some avoidance behaviors, panic attacks on a weekly basis, increased irritability and worsened concentration, both of which were significantly impairing his occupational stability.  Mental status examination revealed constricted affect, low/slow speech, decreased psychomotor activity, and goal-directed thought processes.  A GAF score of 55 was assigned. 
A May 2009 mental health attending note reveals that the Veteran reported continuing to feel depressed and irritable, was losing his temper easily at work, was feeling hopeless at times, and had poor energy.  He was sleeping 6-7 hours per night and had occasional nightmares.  Anxiety was well-controlled and he denied thoughts of suicide.  Mental status examination revealed that he was clean, neatly dressed, and well groomed.  Behavior was cooperative and pleasant.  Eye contact was good and psychomotor activity was neither increased nor decreased.  Speech was spontaneous and clear with appropriate volume and rate.  Mood was depressed, affect was blunted, concentration was at an appropriate level, recent and remote memory were intact, thought content was coherent, logical and goal-oriented, and the Veteran was alert and oriented times four.  There were no delusional or paranoid thoughts, no suicidal or homicidal ideation/intent, and no evidence of any auditory or visual hallucinations.  Thought process was linear and insight and judgment were fair.  Axis I diagnoses of PTSD and depressive disorder, not otherwise specified (NOS), were made and a GAF score of 50 was assigned. 

A July 2009 mental health assessment note reveals that the Veteran rated his depression at 3/10, which was an improvement due to medication increase, and indicated that he had no irritability, though his affect was apathetic, blunt and not reactive.  Psychomotor retardation was positive, the Veteran was still bothered by thoughts of what happened in service and had remembered the incident three times since May 2009.  He was sleeping 6-7 hours per night and had been laid off from his job, though he still had vacation time to cover and was going to look for another job.  The Veteran denied irritability and indicated that anxiety was well-controlled. He denied suicidal or homicidal ideation.  He was not psychotic or manic.  Mental status examination revealed that he was alert, dysthymic, cooperative and pleasant. Speech was fluent, spontaneous and not pressured, the Veteran was well groomed and made good eye contact, and his affect was blunt without expression.  The Veteran denied any aggressive behavior and thoughts of self-harm or harm to others.  He also denied any auditory or visual hallucinations and delusions and psychotic symptoms.  Thought content was coherent, logical, and goal-oriented and there were no delusional or paranoid thoughts.  Thought process was linear and insight and judgment were fair. 

The Veteran was seen for 30 minutes in August 2009, at which time he reported being on short-term disability from work, with significant financial problems.  Mood was rated 3/5, energy was low, the Veteran was sleeping 5-7 hours per night with occasional awakenings, and appetite and interest were low.  He denied suicidal thoughts and a history of attempts and denied homicidal ideation.  The Veteran noted daily intrusive thoughts/memories, occasional nightmares, anxiety at 8/10, some avoidance behaviors, and occasional panic attacks.  Mental status examination revealed that the Veteran was appropriately groomed with constricted affect, low/slow speech, decreased psychomotor activity, and goal-directed thought processes.  A GAF score of 55 was assigned. 

A Social Security psychiatric assessment dated in September 2009 noted that the Veteran had a medically determinable impairment present that does not precisely satisfy diagnostic criteria but was noted to be depressive disorder NOS and PTSD. In terms of functional limitation, there was no restriction of activities of daily living or episodes of decompensation, each of extended duration; mild difficulties in maintaining social functioning; and moderate difficulties in maintaining concentration, persistence or pace.  The findings from VA treatment records dated in January 2007, May 2009, and July 2009 were reported.  The summary conclusions were as follows: the ability to remember locations and work-like procedures, the ability to understand and remember very short and simple instructions, the ability to carry out very short and simple instructions, the ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, the ability to sustain an ordinary routine without special supervision, the ability to work in coordination with or proximity to others without being distracted by them, the ability to make simple work-related decisions, the ability to interact appropriately with the general public, the ability to ask simple questions or request assistance, the ability to accept instructions and respond appropriately to criticism from supervisors, the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, the ability to be aware of normal hazards and take appropriate precautions, the ability to travel in unfamiliar places or use public transportation, and the ability to set realistic goals or make plans independently of others were not significantly limited.  The following were moderately limited: the ability to understand and remember detailed instructions, the ability to carry out detailed instructions, the ability to maintain attention and concentration for extended periods, the ability to complete a normal work day and worksheet without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and the ability to respond appropriately to changes in the work setting. 

In October 2009, the Veteran presented with headaches and weakness and dizziness.  His wife sounded concerned about his mental status recently, which resulted in the psychiatric consult being requested.  The Veteran reported getting forgetful recently, forgetting names, things to do, and information he used to know. He initially denied any psychiatric history, but later reported having PTSD and visiting a psychiatrist for the past one and one-half years.  The Veteran sounded depressed and reported sadness and depressed mood sometimes with trouble sleeping but still getting a good amount of sleep (6-7 hours daily).  He also reported decreased energy, anhedonia, poor ability to concentrate, and occasional hopeless and helplessness.  Otherwise, he denied any suicidal or homicidal ideation and auditory or visual hallucinations or paranoia.  The Veteran reported living with his wife, to whom he had been married for the last 35 years.  They had two children and the Veteran was retired.  He denied any drug, alcohol or smoking history.  The Veteran reported flashbacks and nightmares. 

Mental status examination revealed that the Veteran was oriented to time, date, month, season, year, place and president.  Immediate memory was 3/3 object and recent memory was 2/3 objects after four minutes.  The Veteran had trouble with concentration at some points but managed to subtract 7 from 100 to the number 72. He spelled world backwards and mixed up the r and the o.  The Veteran's wife reported very recent deterioration in the Veteran's mental status.  In the last two weeks, he had been getting gradually more forgetful and had started to forget names, things to do, and information such as how much money he had in his wallet. She reported a similar episode in 1972 when he was admitted to a psychiatric hospital, but denied any other episodes.  She could not predict how well his situation was going to be because he did not seem to be doing "well" to her.  At the same time, she denied any suicidal and/or homicidal statements, and any aggression or physical violence, but reported that the Veteran could get really angry if things did not go the way he wanted or if he could not get himself "out of something."  The examiner indicated that the Veteran was not at significant risk of self-harm.  The assessment was recent episode of forgetfulness with normal labs and negative CT scan of the head.  It was also noted that the Veteran was not delirious, psychotic, suicidal or homicidal.  He was also assessed with PTSD with hypervigilance, startling and flashbacks. 

A subsequent October 2009 mental health assessment note reveals that the Veteran was seen for follow-up after being treated in the emergency room.  He denied suicidal or homicidal ideation and was not psychotic or manic.  His wife accompanied him and reported a change in mental status due to medication (Abilify), but the Veteran indicated that the change was due to his fever and infection (for which he sought emergency room treatment).  Mental status examination revealed that the Veteran was appropriately groomed and had constricted affect, low/slow speech and decreased psychomotor activity.  Thought processes were goal-directed but interest was low.  There were no suicidal thoughts or history of attempt and no homicidal ideation.  The Veteran was noted to have some avoidance behaviors and occasional panic attacks.  He was alert, dysthymic, cooperative, pleasant, and soft spoken with spontaneous and not-pressured speech. He denied any aggressive behavior and any thought of harm to self or others and denied any audio or visual hallucinations and delusions.  No psychotic symptoms were reported. 

A Social Security Function Report dated October 27, 2009, noted that the Veteran worked full time for about 37 years and had previously gone out and socialized.  The Veteran denied any difficulty with dressing, bathing, general hygiene, feeding, and using the bathroom.  The Veteran's wife needed to remind him to take his medication.  The Veteran was able to take care of household repairs and mow the yard on some days.  However, sometimes he was too tired to do so, and his wife had to encourage him to do so.  The Veteran reported that his wife handled the finances.  The Veteran reported difficulty with his impulse control and had overdrawn the account multiple times, resulting in a fee.  He reported hobbies of reading, watching TV, and building model cars, trucks, and airplanes.  However, the Veteran reported that he is frequently too tired or cannot concentrate long enough to complete his projects.  The Veteran reported socializing with others, including talking on the phone and going to church weekly.  The Veteran stated that "some days I'm incredibly short-tempered with irritating people and has resulted in on the job fight," and that "I just don't have the energy to deal with people."  He reported difficulty with memory, in addition to his concentration issues.  He stated that he had been fired from a job due to problems getting along with other people, specifically stating that "while at work 1 day a man got in my face using profanity and before I realized what I was doing I had slammed the man against a work truck and was beating him with my fist before I came back to myself."  The Veteran further stated that he does not handle stress "at all" and does not handle changes in routine very well.  He reported sleep impairment due to nightmares.  

The Veteran was seen for 60 minutes of medication management and supportive psychotherapy in November 2009, at which time he reported that he had quit working in June 2009 due to plantar fasciitis and was having significant financial problems.  The Veteran's wife accompanied him and brought in a power of attorney because of the Veteran's failing memory and judgment.  His wife reported that he had become disoriented at home in October and she had found him lying on his back "apparently asleep" and he was disoriented when she awakened him (didn't know where he was or who his wife was).  He had a low grade fever at the time and painful swelling in his testicles.  He was determined to have a urinary tract infection and antibiotics were started.  The Veteran reported that he was having "trouble getting the words out" and was forgetting people's names.  He watched television or visited with friends or tinkered in the garage.  He was still mowing his yard but had stopped being treasurer at his church, which he had been for the last 15 years, because he was "making too many mistakes in the books."  He had also made serious mistakes with the family's banking account and reported occasionally getting "turned around," but was hesitant to say "getting lost."  The examiner indicated that it appeared the Veteran was minimizing his symptoms.  The Veteran reported that he had noticed an increased tremor and had become very restless and had to get up and move around.  He also noticed his thinking was slow at times.  The Veteran reported struggling with no longer being able to work, and indicated that he had worked since he was 13 years old and felt he should be doing something.  He had started many projects, but could not stay focused and did not finish them.  Mood was rated 2/5, energy was low, and the Veteran was sleeping 6 hours per night with multiple awakenings, though his wife indicated that he had told her he was only sleeping about 4 hours per night and had substantial difficulty returning to sleep.  Appetite was somewhat low, as was interest, but there were no suicidal thoughts or history of attempts, no homicidal ideation, and no psychotic symptoms.  The Veteran reported daily intrusive thoughts/memories, occasional nightmares, anxiety 7/10, some avoidance behaviors, and panic attacks two times a week.  Mental status examination revealed that the Veteran was alert, oriented, and appropriately groomed with blunted affect, limited eye contact, limited spontaneous speech, which was very slow and soft, decreased psychomotor activity, no tremor, and goal-oriented thought processes.  The examiner noted concern with the Veteran's recent change in mental status, the possibility of medical illness as etiology, and the possible development of dementia.  A GAF score of 55 was assigned. 

The Veteran was referred for a psych consult in December 2009 for assessment of his current cognitive abilities given changes in his functional status over the year prior.  He completed a 30 minute clinical interview/neurobehavioral status exam, which was followed by a two and one-half hour face-to-face neurocognitive test and computerized psychological assessment.  Following this evaluation, the Veteran's wife was also interviewed for 20 minutes for collateral information, with the Veteran present.  In pertinent part, they reported that in October 2009, the Veteran's wife had found him lying on the floor next to his chair in his underwear, behavior that was highly atypical.  He was hard to arouse and disoriented to his surroundings/knowledge of his wife upon awakening.  She took him to the emergency room where he was found to have a low grade fever, painful swelling of the testicles, and a urinary tract infection.  His cognition remained clouded but slowly returned to his previous baseline.  However, the Veteran believed that his memory had become progressively worse over the past two years.  In particular, he had problems with prospective memory as he often forgot to complete various chores/tasks for his wife and church.  People had told him he repeats himself or asks the same questions, but he does not remember doing so.  The Veteran reported intermittent problems with word finding, but stated this was most notable when he becomes flustered.  He described himself as easily distractible and did not feel as observant to his surroundings, which had led to two minor vehicle accidents in the past few months.  The Veteran also related increasing problems with detailed words and felt he became more easily overwhelmed, especially in situations of problem solving.  These problems contributed to the Veteran's decision to retire from his job earlier that year due to mistakes being made and complaints about the quality of his work.  They had also caused him to step down as the sole treasurer at his church due to multiple financial/book-keeping mistakes.  While the Veteran continued to help out with the church treasury, helpers double check his work and had taken over the detailed work.  The Veteran indicated that he had been having a harder time expressing himself, especially when flustered, and also described increasing periods of "spacing out" in which he does not recall events during those times.  However, he was unable to provide further clarification to the frequency or length of those episodes.  The Veteran's wife corroborated with the Veteran's report and added the symptoms had intensified over the past eight months.  She started one of the most drastic changes was his inability to stay focused to finish various tasks, such that he often has several unfinished chores at home.  When he returns to the unfinished chore, he has difficulty determining what he should do.  The Veteran's wife related that his mentality appeared clearest in the morning hours before 11am and that as the afternoon progresses, he tends to become more confused and irritable, especially around the early evening hours.  Due to these changes, his wife had recently completed paperwork to become his power of attorney. 

The Veteran described his current mood as "okay" and felt his current medication regimen was helpful.  He estimated sleeping 6-7 hours per night and denied any problems falling/maintaining sleep and nightmares.  He described his symptoms as "bouts of depression" in which he becomes more withdrawn, irritable and wary of crowds.  His wife related that he had always been nervous but his anxiety had notably become worse over the past 8-9 months.  She denied any other recent personality changes. 

The Veteran arrived alone and on time to the correct location for his appointment; his wife arrived later while he was testing.  The Veteran presented as a pleasant and easily engageable man who was believed to minimize a variety of symptoms.  He was overweight and appeared his stated age with good hygiene and grooming.  Eye contact and interpersonal skills were grossly intact.  He was alert and oriented to person, place, time, and purpose of appointment.  He had no problems comprehending basic conversation or task instruction.  No expressive language problems were noted and speech was intact to rate, tone, volume and prosody. Mood was euthymic but with somewhat blunted affect.  The Veteran denied current suicidal or homicidal ideation/intent and there was no overt evidence of formal thought disorder, hallucinations, or delusions during evaluation.  Remote and recent memory appeared largely intact, insight and judgment appeared grossly intact, and the Veteran was able to fluidly initiate his attention to tests without impulsivity or perseveration.  While he was overtly cooperative, there was evidence of fluctuating effort throughout testing that appeared related to cognitive fatigue. As such, while testing overall was considered accurate reflections of his current abilities, some caution should be used in interpreting the scores.  The examiner determined after testing that the subjective cognitive complaints appeared related to the unidentified pathology on neuroimaging but confounded with his level of generalized psychological distress.  The Veteran did not meet the diagnostic criteria for dementia or any other neurodegenerative disorder. 

A January 2010 mental health attending note reveals that the Veteran was seen for 60 minutes of medication management and supportive psychotherapy.  He reported much of the same problems as he had in November 2009.  The Veteran's mood was rated 3-4/5, energy was low, and he was sleeping 8 hours per night with about two awakenings and was able to return to sleep easily.  His appetite was good but interest was low.  He denied suicidal thoughts and history of attempts and also denied homicidal ideation.  There were no psychotic symptoms.  The Veteran reported daily intrusive thoughts/memories, nightmares one to two times a week, anxiety at 5/10, some avoidance behavior, especially of crowds, and panic attacks one to two times a week.  Mental status examination revealed that he was appropriately groomed with constricted, but somewhat reactive, affect.  Speech and psychomotor activity were normal, thought processes were goal-directed, and the Veteran was alert and oriented.  A GAF score of 50 was assigned. 

The Veteran was seen for 60 minutes of medication management and supportive psychotherapy in March 2010.  Many of the same findings as in November 2009 and January 2010 were made.  In pertinent part, mental status examination revealed that the Veteran was appropriately groomed with broad and appropriate affect. Speech and psychomotor activity were normal, thought processes were goal-directed, and the Veteran was alert and oriented.  A GAF score of 50 was assigned. 

On June 15, 2010, the Veteran reported mood at 3/5, low energy, sleeping 6-7 hours per night with occasional awakenings to urinate, good appetite and low interest.  He denied suicidal thoughts and history of attempts and also denied homicidal ideation. There were no psychotic symptoms.  The Veteran reported daily intrusive thoughts and memories, nightmares once a week, anxiety 6-7/10, some avoidance behaviors, especially avoidant of crowds, and occasional panic attacks.  Mental status examination revealed that the Veteran was appropriately groomed with constricted affect.  He appeared tired.  Speech and psychomotor activity were normal, thought processes were goal-directed, and the Veteran was alert and oriented.  A GAF score of 50 was assigned. 

The Veteran was seen for 60 minutes of medication management and supportive psychotherapy in October 2010.  Many of the same findings as in previous notes were made.  In pertinent part, the Veteran reported attending Pleasant Valley Baptist Church, which he had been attending for 30 years, and not being close to an older half-brother, who was his only living relative, and to whom he had never been close.  The Veteran reported mood at 4/5, low energy, sleeping 6-7 hours per night with occasional awakenings to urinate, good appetite and low interest.  He denied suicidal thoughts and history of attempts and also denied homicidal ideation.  There were no psychotic symptoms.  The Veteran reported daily intrusive thoughts and memories, nightmares most nights, anxiety 8/10, some avoidance behaviors, especially of crowds, and occasional panic attacks, but none in recent weeks. Mental status examination revealed that the Veteran was appropriately groomed with constricted affect.  He appeared tired.  Speech and psychomotor activity were normal, thought processes were goal-directed, and the Veteran was alert and oriented.  A GAF score of 50 was assigned. 

The Veteran attended a February 2011 VA examination with his wife.  In pertinent part, the Veteran denied any adverse effects from his medication and indicated that one was helpful with sleep.  He denied any changes in his psychological treatment following the December 2009 neuropsychological evaluation.  The examiner reported on specific treatment records already discussed above.  The Veteran noted two new traumatic events in the form of his parents in-law dying in January 2010 and October 2010.  He indicated that he had known them for 38 years and their deaths increased his depression during an adjustment period.  The Veteran reported that he had retired in 2009 after a six year employment at a manufacturing plant.  He stated that his feet and knees gave out on him and he could not deal with people anymore.  He had worked the day shift and had to listen to peoples' complaints as he repaired their machines, was stressed out all the time, and "had a fear of going to work."  The Veteran stated that he never knew what mood his supervisor was in or what was going to come up, that sleepless nights affected his performance, and that he would call out occasionally for mental health issues.  The Veteran reported that since coming home from Vietnam, he had poor tolerance for any conflict or negative interaction at work and would walk off the job, leading to numerous jobs over the years. 

The Veteran reported that he had been married for 38 years with two adult sons who were on their own and married, one with children.  He reported that he sat around most of the time and did not have "the want to get up and do things."  The Veteran indicated that his wife had learned to adapt and not complain about his lack of activity.  His relationship with his wife and other family members was described as good and although he had a good relationship with his grandchildren (13 and 2), they get on his nerves and he was short-tempered with them.  The Veteran's wife reported increased irritability.  Church was also a source of support and the Veteran reported attending on a regular basis for the past 31 years.  He had grown accustomed to and comfortable with the people and participated in men's workday at church, but denied other social contacts.  He had been more active with helping the church treasury, but had stopped this due to difficulties with the tasks.  The Veteran reported watching television and doing a little around the house, but finances prevented him from doing many projects.  He met with his oldest son for dinner and got together with his younger son about once a week at his son's house to see the progress he was making on a remodel. 

The Veteran denied a history of assault or assaultive behaviors and a history of suicide attempts.  Mental status examination revealed no impairment of thought process or communication.  The Veteran denied delusions, hallucinations, and their persistence.  He was casually dressed with adequate grooming.  Mood was okay, affect was depressed, restricted and flat, and the Veteran made limited eye contact with eyes downcast most of the interview, though he was cooperative.  The Veteran denied suicidal or homicidal thoughts, ideations or plans or intent and his ability to maintain minimal personal hygiene/other basic activities of daily living were intact. Although he was one hour off on time, orientation to person, place, date, situation and time was otherwise intact.  Compared to his peers of the same age, the Veteran thought his memory was worse.  His wife has to repeat things to him, he forgets to put out the trash and forgets what day of the week it is, and indicated that he had forgotten to complete tasks at work.  He denied any obsessive or ritualistic behavior that interfered with routine activities and panic attacks.  Rate and flow of speech were within normal limits and the Veteran rated his usual mood at 8/10, stating that he thought about things that happened in service, worried, felt guilty, worthlessness, and sad.  He rated anxiety at 7/10, stating that he felt like he needed to do something but did not know what, worried about everything, was edgy and irritable once a week, and was tense and had muscle soreness.  There was no significant impairment of impulse control notes.  The Veteran reported that with medication, he got 6-7 hours of uninterrupted sleep but without medication, he was getting about 4-5 hours of restless sleep and was waking up very tired.  He also had frequent waking at night, nightmares about once every two weeks, and night sweats, though medication had helped.  The Veteran had low energy for normal tasks, no regular naps, and had to force himself to do things.  Appetite was "so so" and the Veteran reported that he vomited frequently and had been diagnosed with GERD. 

Specific symptoms of PTSD mentioned by the Veteran included people commenting at work that he was depressed and negative, avoidance of anyone who is very sick or terminally ill because he lost a friend shortly after he arrived in Vietnam, trying to stay busy to avoid thinking about Vietnam, being uncomfortable in crowds, and having intrusive thoughts continuously throughout the day.  Axis I diagnoses of chronic, moderate, PTSD and recurrent, moderate to severe, major depressive disorder without psychotic features were made and a GAF score of 50 was assigned.  The examiner noted that the depression appeared to be secondary to his PTSD and was a significant aspect of his mental illness presentation. 

A March 2011 mental health outpatient treatment note reveals that the Veteran reported he was sleeping 7 hours, that his mood was 5/10, anxiety was 6/10, anger or irritability was 3/10, and that he was having panic attacks and trauma-related memories or nightmares a few times per month.  Flashbacks or dissociative episodes were occurring a few times per week.  A March 2011 mental health attending note reports that the Veteran was seen for 30 minutes of medication management and supportive psychotherapy, during which many of the findings made during previous treatment were noted.  Mood was rated at 3-4/5, energy was low, the Veteran reported sleeping 7-8 hours per night, appetite was good, and interest was low.  The Veteran denied suicidal thoughts and history of attempt and also denied homicidal ideation.  There were no psychotic symptoms.  He noted daily intrusive thoughts and memories and indicated that nightmares had reduced to once weekly.  Anxiety was 5/10, panic attacks were occurring 1-2 times a month, and he had some avoidance behaviors, especially of crowds.  Mental status examination revealed that the Veteran was appropriately groomed with constricted affect.  He appeared tired but had normal speech and psychomotor activity, goal-directed thought processes, and was alert and oriented.  A GAF score of 50 was assigned. 

A May 2013 private treatment record from D.P., M.S. documents the Veteran's history of low energy, difficulty concentrating, sleep disturbance, anxiety, irritability, depression, disorientation, flashbacks, nightmares, panic attacks, and occupational impairment.  D.P. also noted the Veteran's work history, including three years manufacturing of aluminum; over seven years operating heavy construction equipment and driving dump trucks; two years working construction installing underground cables; for nine years he performed general maintenance at a prison; and his last job was performing maintenance on production machines. D.P. opined that it is at least as likely as not that the Veteran's PTSD prevented him from securing and following a substantially gainful occupation since at least June 2009 when he stopped working and reasonably as far back as 2006.

At a February 2015 VA examination the Veteran reported the following symptoms, irritability, sleep disturbance with nightmares and related fatigue, troubling recollection of combat events, hypervigilant thoughts and behaviors, exaggerated startle response, marital and family duress, interpersonal conflicts and avoidance of stimuli associated with his combat experiences.  The examiner explained that the Veteran's primary diagnosis was PTSD with reduced reliability and productivity, with a secondary diagnosis of depression.  The examiner stated that it was possible to differentiate the symptoms of each condition.  Specifically, the examiner stated that the symptoms of depression were lack of motivation, less interest in once preferred activities, low self-esteem and self-isolative preferences.  

The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.   The examiner noted recurrent, involuntary, and intrusive distressing memories and recurrent distressing dreams of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings closely associated with the traumatic events.  The examiner also noted persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; a persistent negative emotional states; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  Irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance was reported.  Additional symptoms of depressed mood, anxiety, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were noted.

Thought process and communication skills were normal.  The Veteran denied symptoms of delusions or hallucinations, and none were apparent to the examiner.  Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  Veteran appeared to maintain personal hygiene and basic activities of daily living, was oriented in all spheres, and short and long term memory appeared intact.  The examiner noted that due to the Veteran's PTSD symptoms, the Veteran was likely to be (1) moderately impaired in a work environment that required frequent interactions with customers, co-workers or supervisor; (2) mild to moderately impaired in a work environment that contained moving machinery or equipment; (3) mild to moderately impaired in a work environment that requires frequent driving; (4) mild to moderately impaired in a work environment that requires the ability to sustain concentration and focus as normally found in most jobs; (5) moderately impaired in a work environment that is fast paced, complex, and/or frequently changing; and (6) mild to moderately impaired in a work environment that requires rigid adherence to a set work schedule.  

The Veteran submitted a March 2015 private psychological evaluation.  The Veteran was interviewed over the phone and completed various psychological tests.  The examiner noted the Veteran to be cordial and cooperative, but very slow at times in responding to questions.  The Veteran became emotional at times when discussing his Vietnam history.  The Veteran reported last working in 2009, and stated that he quit because he couldn't deal with the people and was getting into fights.  The Veteran reported no legal history and no alcohol or drug history.  

The Veteran reported being married for 42 years, with two sons.  He is able to bathe and dress himself.  His motivation is limited, and some days he never changes out of his pajamas.  He reported being able to perform light domestic chores, but was not motivated to complete them.  The examiner reported that he had adequate communication and social skills, but did not relate well with others.  The Veteran reported numerous interpersonal conflicts, including with his pastor and his pastor's wife.  The Veteran reported staying at home to avoid crowds.  He attended church on a limited basis, but sits in the back row where he can see everyone and get out if he needs to.  The Veteran reported watching television and reading his Bible.  He was able to use a telephone and could drive short distances.  He was not able to manage finances, and as a result his wife handles them.  He is able to go to the store with a short list, but usually does so when the store will not be crowded.

The Veteran was oriented in all spheres.  His emotional state was reported as one of severe depression with sad affect, and as stated, he seemed emotional at times during the interview.  He averages only two to three hours of continuous sleep without medication, but gets six to seven hours when he takes his medication, which he does on a regular basis.  Appetite was reported as poor.  He reported having suicidal thoughts.  There were no psychotic signs or symptoms, mood and affect were appropriate.  He denied crying spells, although he seemed teary on the phone.  The Veteran admitted to explosive outbursts, but stated that they are "not as often as they used to be."  His thoughts were connected and logical.  

A number of psychological test were administered, the findings of which the Board has thoroughly reviewed.  While the Board will not reproduce the findings in full, it is of note that these tests, along with the examiners interview, revealed an array of symptoms including negative self-worth, negative emotions, decreased participation, detached and emotional numbness, exaggerated startle response, irritability, hyper-vigilance, impaired concentration, sleep disturbance, and panic attacks.  The examiner opined that the Veteran's psychological symptoms render him 100 percent disabled since at least July 2006.  He summarized by stating that the Veteran is significantly impaired psychologically and would not be able to perform routine repetitive work related tasks on a sustained basis over a reasonable period of time.

Period Prior to October 7, 2009

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to October 7, 2009.  Accordingly, the Board finds that an increased initial rating of 50 percent is warranted, however, an initial rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, private treatment records, Social Security records, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  In light of the Court's December 2014 Memorandum Decision, the Board has provided special consideration to the Veteran's account of an at work fight in his October 27, 2009 Social Security Function Report. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; intrusive recollections; anxiety; some memory loss; difficulty concentrating and focusing; impaired judgment; fatigue; irritability; hypervigilance; avoidance of stimuli; inconsistent mood; diminished interest or participation in significant activities; and difficulty establishing and maintaining effective work and social relationships. 

The Veteran consistently denied any type of suicidal or homicidal ideation during this time period.  There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that during this time period the Veteran maintained a good relationship with his wife and two grown children.  In addition, the Veteran stated that he maintained a few friendships and attended church regularly.  While the Veteran's social relationships were no doubt impaired to some degree during this time period by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have had difficulty establishing and maintaining relationships during this period, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has documented symptoms of irritability and anger during this time period.  The Board notes the report of the Veteran in the October 27, 2009 Social Security Function Report that while at work he slammed a man against a work truck and began beating him.  While the Board does not question the Veteran's report of this incident, there is no indication in the record that the Veteran's irritability has resulted in violence at any other time.  While the Veteran has consistently reported irritability throughout the time period, there has been no additional documentation of physical altercations during this period.  Thus, outside of this lone instance of a physical altercation at the work place, the date of which the Veteran does not mention, there is no further indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Outside of this one occurrence, there is no evidence that the Veteran has become violent or been involved in any physical or verbal confrontations.  Thus, the Board concludes when that when the Veteran's symptoms consistent with irritability and impulse control during this period are more consistent with a 50 percent evaluation.  

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  There is no indication during this time period that the Veteran was suffering from near continuous panic or depression which would affect his ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

In addition, the record indicates that the Veteran has suffered some mild memory loss.  However, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.
The Veteran has asserted that his PTSD impacted his employment during this time period, and the Board finds that the medical evidence of record does support this.  However, the record indicates that he maintained employment until June 2009.  The record does not indicate that he became unemployment entirely as a result of his symptoms of PTSD, but rather due to a combination of service-connected disabilities and non-service connected disabilities.  The Board acknowledges that the Veteran's PTSD no doubt had some occupational impairment during this time period, but the record does not indicate that it reached the level of deficiency consistent with a 70 percent evaluation during this period.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

The Veteran's GAF scores ranged from 50 to 65 during this period.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  In addition, the majority of the GAF scores ranged between 55 and 65, scores which represent mild or moderate symptoms.

When the GAF scores are viewed in light of the other evidence of record, including VA examinations, VA treatment records, and Social Security records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during this period more closely approximates a 50 percent rating.  

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Thus, the Board finds that an increased initial rating of 50 percent, but no higher, is warranted for the period prior to October 7, 2009.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, such as the physical altercation reported by the Veteran in the October 27, 2009 Social Security Function Report, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability evaluation now assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

 Period From October 7, 2009

Upon careful review of the evidence of record for this period, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 70 percent disability rating.   Thus, an increased rating of 70 percent for the period from October 7, 2009 is warranted.  Similarly, the Board finds that a rating in excess of 70 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent. Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has again considered the VA treatment records, including all VA examination reports, private treatment records, Social Security records, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment

During this period, the Veteran has exhibited a variety of symptoms, including increased irritability, suicidal ideation at times, difficulty adapting to stressful circumstances, impaired impulse control, and difficulty with social relationships.  However, there is decidedly no evidence that the Veteran has symptoms resulting in total occupational and social impairment due to his PTSD.  Similarly, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living. Although the Veteran was noted to be socially isolated and lacking friends, it was also noted that he remained married.  Thus, the Board finds that for this period the Veteran does not have total social impairment.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating for this period.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating. 

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a) . 

In summary, after a thorough review of the medical and lay evidence during this time period, to include that reproduced above, the Board finds that an increased rating of 70 percent for the period from October 7, 2009 is warranted.  The Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.

Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both periods.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted.

Entitlement to a rating of 70 percent from October 7, 2009, for posttraumatic stress disorder (PTSD), but no higher, is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


